DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 3-17 are pending:
		Claims 1 and 3-17 are rejected. 
		Claim 16-17 have been added. 
		Claims 1, 3 and 8-15 have been amended. 
		Claim 2 has been cancelled. 
Drawings
The drawings were received on 04/27/2022. These drawings are accepted.
Response to Amendments
Amendments filed 04/27/2022 have been entered. Amendments overcome all objections, 112d rejection and some of 112b rejections but do not overcome 103 rejections previously set forth in non-final Office Action mailed 01/27/2022.
Amendments have necessitated new grounds of rejection under 112b and 103 using prior art of record. 
Response to Arguments
Arguments filed 04/27/2022 have been entered. Arguments were fully considered.
On pages 7-10 of Applicant arguments, Applicant argues the §112 rejections to claims 1-15. Arguments were persuasive in view of amendments and/or remarks therefore previous §112 rejections to claims are withdrawn except for claim 2 (which is now incorporated in claim 1) because of the term “preferentially” (see further explanation below): 
	On page 8 of Applicant’s arguments, Applicant argues that:
Claim 1 has been amended to include the word "preferentially" formerly in claim 2. Claim 1 as amended states that the supply of oxygen to the membrane aerated biofilm is modulated preferentially relative to the supply of oxygen to the aerobic mixed liquor through the aerators. In this context, the word "preferentially" does not mean optionally. As described in paragraph [0039], the supply of oxygen to the membrane aerated biofilm can be modulated preferentially relative to the supply of oxygen to the aerobic mixed liquor through the aerators for example by having a lesser change in oxygen flow, a change in oxygen supply of a lesser duration, or no change in oxygen supply to the aerobic mixed liquor through the aerators.

	This argument is not persuasive because the term “preferentially” renders the claim indefinite; additionally, it is not clear whether the limitation following “preferentially” is required by the claim. See MPEP § 2173.05(d). Applicant argues that “[i]n this context, the word “preferentially” does not mean optionally”, said argument is not persuasive because even in the context of the specification, the term “preferentially” means optionally because ¶8 of Applicant’s specification states that “optionally preferentially relative to any modulation of the supply of oxygen to the aerobic mixed liquor”; furthermore, the specification does not provide a special definition that would otherwise render the term definite. Therefore, the 112b rejection of this limitation is maintained. Consider rephrasing the claim to positively recite the claimed features. 
On pages 10-11 of Applicant’s arguments, Applicant argues that:
Regarding claim 1, the description of increasing or decreasing the oxygen level in accordance with the loading to the system in Cote at column 24, lines 12-16, is not in the context of the embodiment of Fig. 32, which the Office Action relies on to provide the combination of a membrane aerated biofilm and an aerobic mixed liquor. The Office Action further acknowledges at page 11 that Cote does not explicitly teach that the loading described in CotePage 10 of 13 is an ammonia loading. DiMassimo does not describe providing oxygen to a membrane aerated biofilm at all. The Office Action does not provide any support for the allegation on page 11 that Cote and DiMassimo teach that the supply of oxygen to the membrane aerated biofilm is modulated preferentially relative to the supply of oxygen to the aerobic mixed liquor in accordance with the ammonia loading to the process. On the contrary, DiMassimo teaches modulating the supply of oxygen to the aerobic mixed liquor through aerators without modulating any other supply of oxygen, which would lead the skilled person away from claim 1. Accordingly, the Office Action does not establish a prima facie case of obviousness since it does not establish that every element of claim 1 is made obvious by the cited references. 

	This argument is not persuasive because the combination of the embodiments taught by Cote and DiMassimo teach every element of claim 1. Specifically, the activated sludge process of Cote (shown in Fig. 32) is modified by the alternative embodiment of Cote (described in C24/L1-16) which provides the step of modulating the supply of oxygen to a membrane in accordance with a loading; essentially the combination of embodiments of Cote teaches all the limitations except modulating said oxygen in accordance with “ammonia loading” thus DiMassimo is relied upon to teach this limitation. Furthermore, Cote does not particularly limit the “loading” and it is desirable in Cote to utilize the modules (gas transfer membrane) to reduce COD, ammonia, total nitrogen and suspend solids (Cote, see C4/L40-45) therefore it would have been obvious to one skilled in the art to have selected a specific pollutant/contaminant in the system for the modulating step. 
	In response to Applicant’s arguments that “[t]he Office Action does not provide any support for…preferentially relative to….”, the term “preferentially” renders the claim indefinite because it is not clear whether the terms following preferentially are required or optional. This argument is moot because the limitation is interpreted to be optional.    
	Furthermore, claim 1 necessitates new grounds of rejection using prior art of record to address amendments. 
On page 11 of Applicant’s arguments, Applicant argues that:
Regarding claim 3, Cote and DiMassimo do not teach a process wherein the supply of oxygen to the aerobic mixed liquor through the aerators is essentially constant over a period of time in which the supply of oxygen to the membrane aerated biofilm is modulated. As discussed above, Cote's reference to modulating the supply of oxygen to the membrane aerated biofilm is not in the context of a process that also involves a supply of oxygen to the aerobic mixed liquor through the aerators. DiMassimo does not describe a process involving supplying oxygen to a membrane aerated biofilm at all.

	This argument is not persuasive because the aerators of Cote are not modulated with respect to the embodiment of Fig. 32 therefore the supply of oxygen will be essentially constant over a period of time. 
On page 11 of Applicant’s arguments, Applicant argues that:
Regarding claim 4, the argument in the Office Action that aerobic mixed liquor will be everywhere in the tank is not supported by evidence and, in any event, does not demonstrate that the cited references disclose a process wherein the aerobic mixed liquor is located downstream of the membrane aerated biofilm. Cote column 22, lines 50-65, also do not disclose a process wherein aerobic mixed liquor is located downstream of the membrane aerated biofilm.

	This argument is not persuasive because Cote teaches that the aerobic mixed liquor is contained within the aerobic bioreactor tank 502 shown in Fig. 32 which has no separators/dividers therefore the aerobic mixed liquor will be located everywhere (upstream and downstream) of modules 40 which are placed in membrane aeration zone 503; additionally, the location of modules are not particularly limited to the membrane aeration zone 503 since said modules can be placed in different locations within the aerobic bioreactor tank (see C22/L62-67).  
On page 11 of Applicant’s arguments, Applicant argues that:
Regarding claim 5, a discussed above Cote column 24, lines 10-16, is not a description of a process that includes an aerobic mixed liquor.

	This argument is not persuasive because Modified Cote teaches the process that includes an aerobic mixed liquor. The embodiment of Cote shown in Fig. 32 (comprising aerobic mixed liquor) is modified by the alternative embodiment of Cote described in C24/L10-16 therefore Modified Cote teaches the process that includes an aerobic mixed liquor. 
On page 11 of Applicant’s arguments, Applicant argues that:
Regarding claim 6, Cote column 19, lines 64-67 does not describe reducing the supply of oxygen to the membrane aerated biofilm by 50% to 100% relative to an average or initial value.

	This argument is not persuasive because the average or initial value is not defined by a specific value therefore 50-100% relative to average or initial value therefore any amount of decrease/reduction is interpreted to be 50-100% and the limitation is met by C19/L64-67 of Cote.  
On page 12 of Applicant’s arguments, Applicant argues that:
Regarding claim 7, the cited references to Cote do not describe supplying oxygen through aerators to mixed liquor in a zone or tank containing the gas transfer membranes in accordance with an increase in ammonia loading.

	This argument not persuasive because Cote teaches supplying oxygen through aerators 506 shown in Fig. 32. 
On page 12 of Applicant’s arguments, Applicant argues that:
Regarding claim 9, COD is not a sensed value related to the ammonia loading rate.

	This argument is moot because amendments have necessitated new grounds of rejection using prior art of record.  
On page 12 of Applicant’s arguments, Applicant argues that:
Regarding claim 10, DiMassimo does not describe a membrane aerated biofilm and instead varies dissolved oxygen by changing the supply of air to aerators. DiMassimo is therefore irrelevant to claim 10.

	This argument is moot because claim 10 requires “the sensed valve is an ammonia concentration”.   
On page 12 of Applicant’s arguments, Applicant argues that:
Regarding claim 11, the Office Action provides no reason why the person of ordinary skill in the art would choose to reduce the supply of oxygen to the membrane aerated biofilm for 2-8 hours per day. As described in paragraphs [0032] and [0033] of the application, reducing the supply of oxygen to the membrane aerated biofilm can increase the inventory of nitrifying organisms in the aerobic activated sludge. However, this effect must be balanced with maintaining an adequate population of AOB in the membrane aerated biofilm. There is no teaching in either Cote or DiMassimo that is relevant to these teachings in the present application.

	This argument is not persuasive because the Office Action provides a motivation to reduce the membrane aerated biofilm for 2-8 hours per day; specifically, one of ordinary skill in the art would have had a reasonable expectation of success of reducing the supply of oxygen for 2-8 hours per day (see MPEP § 2143.02) and any amount of time would have been desirable when demand is low (Cote, see C19/L64-67) and to reduce costs (DiMassimo, see ¶18). 
On page 12 of Applicant’s arguments, Applicant argues that:
The Office Action provides no reasons why claim 12 is obvious.

	This argument is moot because amendments have necessitated new grounds of rejection using prior art of record. Additionally, as previously stated in the non-final Office Action, claim 12 was not clear for prior art purposes. 
On page 12 of Applicant’s arguments, Applicant argues that:
Regarding claim 13, neither of Cote and DiMassimo teach any modulation of the flow of air to a membrane aerated biofilm in response to ammonia loading. Accordingly, they do not inherently disclose claim 13.

	This argument is not persuasive because the combination of Cote and DiMassimo teaches modulating the supply of oxygen to a membrane in accordance with ammonia loading. 
On page 12 of Applicant’s arguments, Applicant argues that:
Regarding claim 14, COD is not a surrogate sensor for an ammonia sensor, a total Kjeldahl nitrogen (TKN) sensor or a membrane aerated biofilm module exhaust sensor. Accordingly, the cited references do not make claim 14 obvious. 
Page 12 of 13 
	This argument is not persuasive because the claim does not require a surrogate sensor for an ammonia sensor, TKN or exhaust; additionally, the surrogate sensor of claim 14 is a claimed as separate feature and not specific to any type of sensor. Both Cote and DiMassimo, individually and combination, teach sensor means. 
On page 13 of Applicant’s arguments, Applicant argues that:
Regarding claim 15, DiMassimo does not teach a hybrid membrane aerated biofilm reactor - activated sludge system. The Office Action provides no reason why it would be obvious to combine the ammonia sensor of DiMassimo with the process of claim 
Page 12 of 13 
	This argument is not persuasive because Cote as previously modified by DiMassimo comprises an ammonia sensor therefore additional motivation is not required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “wherein the supply of oxygen to the membrane aerated biofilm is modulated preferentially relative to the supply of oxygen to the aerobic mixed liquor in accordance with the ammonia loading to the process” in lines 10-11. The term "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). The claim is further indefinite because it is not clear if supply of oxygen to the membrane is module based on the amount of oxygen supplied to the aerobic mixed liquor and the ammonia loading. In interest of advancing prosecution, it is interpreted that phrase following preferentially is optional. 
	Claim 7 recites “the gas transfer membranes” in line 2, it is unclear whether the “gas transfer membranes” refer to a “gas transfer membrane” recited in claim 1 or refers to something different? In interest of advancing prosecution, it is interpreted that the gas transfer membranes refer to the gas transfer membrane recited in claim 1.
	Claim 7 recites “through aerators” in lines 2-3 and “ammonia loading” in line 3; it is unclear whether “aerators” refers to “aerators” recited in claim 1 or something different? The claim is further indefinite because it is unclear whether “ammonia loading” refers to “ammonia loading” recited in claim 1. In interest of advancing prosecution, it is interpreted that the aerators refer to the aerators recited in claim 1 and the ammonia loading refers to the ammonia loading recited in claim 1. 
	Claim 9 recites “the ammonia loading rate” in lines 2-3; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires an ammonia loading rate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (USPN 7,699,985) in view of DiMassimo (US 2011/0284461).
	Regarding claim 1, Cote teaches a process for treating wastewater (wastewater treatment process) (see C1/L33-38) in a hybrid membrane aerated biofilm reactor (membrane aerated suspended growth bioreactor) (see C22/L35-40) - activated sludge system (activated sludge) (see C22/L57-60), the process comprising the steps of treating the wastewater with a membrane aerated (membrane aeration zone in which modules are placed) (see C22/L40-45) biofilm (the modules support biofilm) (see C20/L59-62) and with an aerobic mixed liquor (mixed liquor is aerobic mixed liquor since it is in the aerobic bioreactor tank) (see C22/L51-55); and providing a supply of oxygen to the membrane aerated biofilm (membrane aeration zone in which modules are placed) (see C22/L40-45) through the gas transfer membrane (modules) (see C21/L28-34) and a supply of oxygen to the aerobic mixed liquor through aerators (aerators) (see C22/L62-66); modulating oxygen in accordance to the aerobic mixed liquor preferentially relative to any modulation of the supply of oxygen to the aerobic mixed liquor through the aerators (this step is optional because of “preferentially”; see §112 indefiniteness).  
	Aerobic mixed liquor is interpreted as being mixed liquor in an aerobic environment. 
	The method pertaining to the activated sludge process of the embodiment of Fig. 32 does not explicitly teach wherein the supply of oxygen to the membrane aerated biofilm is modulated in accordance with the ammonia loading to the system or to the aerobic mixed liquor. 
	Cote further discloses an alternative embodiment wherein the supply of oxygen to the membrane aerated biofilm is modulated (oxygen level to the lumens can be increased or decreased therefore the supply of oxygen is modulated in order to increase/decrease the oxygen level to the lumen (the lumen is a part of the membrane module))) (see C24/L5-10) in accordance with the loading to the system (oxygen levels may be increased when the loading is increased) (see C24/L10-16) or to the aerobic mixed liquor; although the loading may include ammonia in certain embodiments since Cote teaches that ammonia is reduced.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the activated sludge process of Cote by modulating the supply of oxygen to the membrane in accordance with a loading as disclosed by the alternative embodiment of Cote because said method achieves the predictable result of responding to variations in wastewater strength or quantity (Cote, see C24/L13-16). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
	 Cote does not explicitly teach that said oxygen modulating step is adjusted in accordance with the ammonia loading.
	In a related field of endeavor, DiMassimo teaches a controlled aeration of integrated fixed-film activated sludge (see Entire Abstract) comprising modulating oxygen in accordance with ammonia loading (“when the ammonia concentration…so as to increase the dissolved oxygen concentration”; see ¶18).  The combination of Cote and DiMassimo teaches modulating the supply oxygen to the membrane in accordance with ammonia loading. 
	It would have been would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oxygen modulating step to the membrane of Cote (as previously modified by the alternative method of Cote) by modulating oxygen in accordance with ammonia concentration as disclosed by DiMassimo because in a case when ammonia concentration is low, aeration (which comprises oxygen) can be reduced hence providing the benefit of reducing energy costs (DiMassimo, see ¶18). 
	Regarding claim 3, Cote and DiMassimo teach the process of claim 1, wherein the supply of oxygen to the aerobic mixed liquor through aerators is essentially constant over a period of time (the aerators of Cote are not modulated with respect to the embodiment of Fig. 32) in which the supply of oxygen to the membrane aerated biofilm is modulated (Modified Cote teaches the supply of oxygen to the membrane is modulated).
	Regarding claim 4, Cote and DiMassimo teach the process of claim 1, wherein the aerobic mixed liquor is located downstream of the biofilm (the aerobic mixed liquor in the aerobic bioreactor tank is mixed to keep bacteria in suspension and there are no separators in the tank therefore the aerobic mixed liquor will be in every location of the tank including upstream and downstream the biofilm, additionally the module can be moved in various locations) (Cote, see C22/L50-65). 
	Regarding claim 5, Cote and DiMassimo teach the process of claim 1, wherein the supply of oxygen to the membrane aerated biofilm is modulated at least once a week, or at least once per day (oxygen levels may be increased to respond to daily variations) (Cote, see C24/L10-16).  
	Regarding claim 6, Cote and DiMassimo teach the process of claim 1, wherein modulating includes reducing the supply of oxygen (the supply of oxygen may be reduced) (Cote, see C19/L64-67) to the membrane aerated biofilm by 50% to 100% relative to an average or initial value (the average or initial value is not defined by a specific value therefore 50-100% relative to average or initial value is any amount of decrease/reduction therefore the limitation is met). 
	Regarding claim 7, Cote and DiMassimo teach the process of claim 1, comprising supplying oxygen through aerators to mixed liquor (the mixed liquor is aerated and/or receives oxygen from module) (Cote, see C21/L28-34) in a zone or tank (aerobic bioreactor tank) (Cote, see C22/L51-55) containing the gas transfer membranes in accordance with an increase in ammonia loading (oxygen levels may be increased when the loading is increased) (Cote, see C24/L10-16) (Modified Cote teaches ammonia loading). 
	Regarding claim 8, Cote and DiMassimo teach the process of claim 1, the supply of oxygen to the membrane aerated biofilm is modulated (Modified Cote teaches the supply of oxygen to the membrane is modulated) according to a predetermined schedule (“respond to seasonal or daily variations in wastewater strength or quantity”) (Cote, see C24/L12-16).
	Regarding claim 9, Cote and DiMassimo teach the process of claim 1, wherein the supply of oxygen to the membrane aerated biofilm is modulated according to a sensed value related to the ammonia loading rate (“measured variables, NH3”) (DiMassimo, see ¶22) (additionally, the combination of Cote and DiMassimo teaches modulated according to a sensed value). 
	Regarding claim 10, Cote and DiMassimo teach the process of claim 9, wherein said sensed value is an ammonia concentration (ammonia level) (DiMassimo, see ¶28). 
	Regarding claim 11, Cote teaches the process of claim 1.
	While Cote teaches modulating includes reducing the supply of oxygen to the membrane (the gas supply to the modules may be reduced) (see C19/L64-67), Cote does not teach reducing the supply of oxygen to the membrane aerated biofilm for 2-8 hours per day. As the writing of the Office Action, there is no criticality for reducing the supply of oxygen for 2-8 hours per day, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the activated sludge process of Cote by reducing the supply of oxygen for a desirable amount of time because it is desirable to reduce the supply of oxygen when demand is low (Cote, see C19/L64-67) and reduced aeration leads to reduced costs (DiMassimo, see ¶18); additionally one of ordinary skill in the art would have considered any amount of time to be desirable and would have had an expectation of success of reducing for 2-8 hours per day. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 12, wherein the modulating step includes reducing the supply of oxygen to the membrane aerated biofilm (“decrease the oxygen level…the oxygen content can be decreased”) (Cote see C24/L6-12) at night (“respond to seasonal or daily variations in wastewater strength or quantity”) (Cote, see C24/L12-16) in a municipal sewage treatment plant (“various reactors and process, for example to treat wastewater, using such modules”) (Cote, see Abstract, lines 6-10). 
	Regarding claim 13, Cote and DiMassimo teach the process of claim 1, wherein the flow of air to membrane aerated biofilm modules is below an average air flow rate during a period of time when ammonia loading to the system is below average, and above an average air flow rate during a period of time when ammonia loading to the system is above average (this is an inherent chacterisitcs of the system because the combination of Cote and DiMassimo teaches a flow of air and ammonia loading).  
	Regarding claim 14, Cote and DiMassimo teach the process of claim 1, wherein the hybrid membrane aerated biofilm reactor – activated sludge system comprises an ammonia (ammonia sensor) (DiMassimo, see ¶18), total Kjeldahl nitrogen (TKN) or surrogate sensor (on-line COD monitors) (any sensor is a surrogate sensor) (Cote, see C3/L53-57), or a membrane aerated biofilm module exhaust sensor.  Surrogate sensor is interpreted as a substitute sensor.
	Regarding claim 15, Cote and DiMassimo teach the process of claim 1, wherein the system comprises an ammonia sensor (ammonia sensor) (DiMassimo, see ¶18).
	Regarding claim 16, Cote and DiMassimo teach the process of claim 15 wherein the ammonia sensor is located in a feed channel of the hybrid membrane aerated biofilm reactor - activated sludge system, in a tank or zone around the membrane aerated biofilm (DiMassimo, see Fig. 1), or in the aerobic mixed liquor.
	Regarding claim 17, Cote and DiMassimo teach the process of claim 1, wherein the supply of oxygen to the membrane aerated biofilm is modulated at least once per day (oxygen levels may be increased to respond to daily variations) (Cote, see C24/L10-16).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778